Citation Nr: 0411417	
Decision Date: 04/30/04    Archive Date: 05/06/04

DOCKET NO.  95-26 148	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to a schedular evaluation in excess of 30 percent for 
schizophrenia, paranoid type, for the period October 1, 1990 to 
November 1, 1998.  


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart 
of the U.S.A.


WITNESS AT HEARING ON APPEAL

Appellant and his uncle


ATTORNEY FOR THE BOARD

M. Carr, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1988 to June 1988.

This matter comes before the Board of Veterans' Appeals (Board) on 
appeal from a rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  

The Board remanded this matter in May 1999.  In the remand, the 
Board explained that it had construed a VA Form 9 that the veteran 
submitted in October 1997 as the veteran's Notice of Disagreement 
(NOD) with the August 1997 rating decision which denied a rating 
exceeding 30 percent for the service-connected schizophrenia and a 
total rating based on individual unemployability due to the 
service-connected schizophrenia.  Shortly after the veteran filed 
the above VA Form 9, the RO issued a Statement of the Case (or 
SOC, erroneously titled "Supplemental Statement of the Case") in 
November 1997, listing only the increased rating issue. The remand 
also explained that the veteran's representative then perfected 
the appeal of that issue by submitting a "notice of disagreement" 
letter in April 1998, which the Board has construed as the 
veteran's Substantive Appeal of the increased rating issue.  

However, the Board finds it necessary to further explain the 
procedural history of this matter.  In September 1990, a rating 
decision severed service connection for schizophrenia.  In July 
1992, another rating decision restored the grant of service 
connection effective June 18, 1988, with a 100 percent evaluation 
from that date.  A noncompensable evaluation was assigned from 
October 1, 1990.  The veteran submitted an NOD in October 1992.  
The RO issued another rating decision in August 1993 in which a 30 
percent evaluation was granted from October 1, 1990, a 100 percent 
evaluation was assigned for the period December 20, 1990 through 
January 31, 1991, under 38 C.F.R. § 4.29.  A 30 percent evaluation 
was resumed effective February 1, 1991.  A 100 percent evaluation 
was assigned for the period September 25, 1992 through October 31, 
1992, pursuant to 38 C.F.R. § 4.29, and a 30 percent evaluation 
was resumed effective November 1, 1992.  A 100 percent evaluation 
was also assigned for the period February 4, 1993 through March 
31, 1993, pursuant to 38 C.F.R. § 4.29.  A 30 percent evaluation 
was resumed effective April 1, 1993.  

An SOC was issued by the RO on August 30, 1993 and a VA Form 9 was 
received on November 8, 1993.  In February 1994, the RO informed 
the veteran by letter that his VA Form 9 was not timely filed and 
could not be accepted as a substantive appeal.  However, an August 
1995 letter from the RO informed the veteran that it had been 
determined that his substantive appeal had, in fact, been timely 
filed.  Therefore, the issue on appeal is entitlement to a 
schedular evaluation in excess of 30 percent for schizophrenia, 
paranoid type, for the period October 1, 1990 to November 1, 1998.    

Regarding the total rating issue, the Board noted in the May 1999 
remand that the RO had not prepared an SOC listing this issue and 
so remanded this matter for the issuance of an SOC.  The RO issued 
an SOC as to this issue in March 2003.  Also in March 2003, the RO 
increased the veteran's disability rating for schizophrenia, 
paranoid type, from 30 percent to 100 percent, effective November 
1, 1998.  The issue of a total rating based on individual 
unemployability due to the service-connected schizophrenia is not 
before the Board at this time, as the veteran did not perfect an 
appeal regarding this issue.  


FINDING OF FACT

The service-connected paranoid schizophrenia is manifested by 
total social and industrial inadaptability (total occupational and 
social impairment) for the period October 1, 1990 to November 1, 
1998.  


CONCLUSION OF LAW

The criteria for a 100 percent rating for paranoid schizophrenia 
for the period October 1, 1990 to November 1, 1998, have been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. Part 4, including 
§ 4.7 and Code 9203 (as in effect prior to and after November 7, 
1996).  


REASONS AND BASES FOR FINDING AND CONCLUSION

					I.  VCAA

There has been a significant change in the law with the enactment 
of the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107).  This law eliminates the concept 
of a well-grounded claim and redefines the obligations of VA with 
respect to the duty to provide notice and assistance.         

The VCAA is applicable to all claims filed on or after the date of 
enactment, November 9, 2000, or filed before the date of enactment 
and not yet final as of that date.  Pub. L. No. 106-475, § 7(a), 
114 Stat. 2096, 2099 (2000); 38 U.S.C.A. § 5107 note (Effective 
and Applicability Provisions) (West 2002).  Regulations 
implementing the VCAA were adopted recently.  See 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a).  The regulations add nothing 
of substance to the new law, and the Board's consideration of the 
regulations does not prejudice the appellant.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  

First, VA has a duty to notify the appellant and his 
representative of any information and evidence needed to 
substantiate and complete a claim.  38 U.S.C.A. §§ 5102 and 5103 
(West 2002); 38 C.F.R. § 3.159(b).  In this regard, the RO's 
January 2003 letter informed him of the criteria necessary in 
order to establish entitlement to an increased evaluation for his 
service-connected paranoid schizophrenia.        

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 5103A 
(West 2002); 38 C.F.R. § 3.159.  Here, the January 2003 RO letter 
informed him that VA would make reasonable efforts to help him get 
evidence necessary to support his claim, stating further that VA 
would help him to get such things as medical records, employment 
records, or records from other Federal agencies.  The letter 
stated, though, that the veteran had to give VA enough information 
about such records to enable VA to request them for him from the 
person or agency that had the records.    

In addition, the supplemental statement of the case (SSOC), issued 
in March 2003, reiterated the above-described duties, stating that 
provided certain criteria were met, VA would make reasonable 
efforts to help him to obtain relevant records necessary to 
substantiate his claims, to include developing for all relevant 
records not in the custody of a Federal department or agency, see 
38 C.F.R. § 3.159(c)(1) (2003), to include records from State or 
local governmental sources, private medical care providers, 
current or former employers, and other non-Federal government 
sources.  He was further advised that VA would make efforts to 
obtain records in the custody of a Federal department or agency.  
See 38 C.F.R. § 3.159(c)(2) (2003).  Finally, he was notified that 
VA would obtain his service medical records and other relevant 
records pertaining to his active duty that are held or maintained 
by a governmental entity, records of relevant medical treatment or 
examination at VA health care facilities or at the expense of VA, 
and any other relevant records held by any Federal department or 
agency which he adequately identifies and authorizes VA to obtain.  
See 38 C.F.R. § 3.159(c)(3) (2003).  Given the foregoing, and 
given that the veteran has been awarded the maximum benefit on 
appeal, the Board finds that VA has complied with its duty to 
notify the appellant of the duties to obtain evidence.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Furthermore, in the circumstances of this case, a remand would 
serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 
540, 546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a particular 
case; such adherence would result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would 
only result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to the veteran are to be avoided).  VA has 
satisfied its duties to notify and to assist the appellant in this 
case.  Further development and further expending of VA's resources 
is not warranted, especially, as was mentioned above, the maximum 
benefit on appeal has been awarded to the veteran.  

				II.  Increased Evaluation 

Disability evaluations are based upon the average impairment of 
earning capacity as contemplated by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2003).  Where 
there is a question as to which of two disability evaluations 
shall be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria required 
for that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2003).  

When rating the veteran's service-connected disability, the entire 
medical history must be borne in mind.  Schafrath v. Derwinski, 1 
Vet. App. 589 (1991).  In cases where entitlement to compensation 
has already been established and an increase in the disability 
rating is at issue, it is the present level of disability that is 
of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  Where the veteran is appealing the original assignment of 
a disability evaluation following an award of service connection 
for a low back condition it is not the present level of disability 
which is of primary importance, but rather the entire period is to 
be considered to ensure that consideration is given to the 
possibility of staged ratings; that is, separate ratings for 
separate periods of time based on the facts found.  Fenderson v. 
West, 12 Vet. App. 119, 126 (1999).  Such is the case here.  The 
veteran appealed the initial rating reestablishing service 
connection for schizophrenia.

The veteran's schizophrenia, paranoid type, is currently rated 
under 38 C.F.R. § 4.130 Diagnostic Code (DC) 9203.  Under DC 9203, 
A 30 percent rating is warranted where the disorder is manifested 
by occupational and social impairment with occasional decrease in 
work efficiency and intermittent periods of inability to perform 
occupational tasks (although generally functioning satisfactorily, 
with routine behavior, self care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, suspiciousness, panic 
attacks (weekly or less often), chronic sleep impairment, mild 
memory loss (such as forgetting names, directions, recent events).  
Id.  

A 50 percent rating is warranted where the disorder is manifested 
by occupational and social impairment with reduced reliability and 
productivity due to such symptoms as flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks (more than once a week); difficulty in understanding 
complex commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to complete 
tasks); impaired judgment; impaired abstract thinking; 
disturbances of motivation and mood; difficulty in establishing 
and maintaining effective work and social relationships.  Id.  

A 70 percent rating is warranted where the disorder is manifested 
by occupational and social impairment with deficiencies in most 
areas, such as work, school, family relations, judgment, thinking 
or mood, due to such symptoms as suicidal ideation; obsessional 
rituals which interfere with routine activities; speech that is 
intermittently illogical, obscure, or irrelevant; near-continuous 
panic or depression affecting the ability to function 
independently, appropriately, and effectively; impaired impulse 
control (such as unprovoked irritability with periods of 
violence); spatial disorientation; neglect of personal appearance 
and hygiene; difficulty in adapting to stressful circumstances 
(including work or a worklike setting); inability to establish and 
maintain effective relationships.  Id.  

The highest rating of 100 percent under DC 9203 is warranted where 
the disorder is manifested by total occupational and social 
impairment due to such symptoms as gross impairment in thought 
processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent danger 
of hurting oneself or others; an intermittent inability to perform 
the activities of daily living (including maintenance of minimal 
personal hygiene); disorientation to time or place; memory loss 
for names of close relatives, one's own occupation, or one's own 
name.  Id.

The Board observes here that the Global Assessment of Functioning 
(GAF) scale is a scale reflecting the "psychological, social, and 
occupational functioning on a hypothetical continuum of mental 
health-illness."  Diagnostic and Statistical Manual of Mental 
Disorders 32 (4th ed. 1994) [hereinafter DSM-IV].  The Board notes 
that the DSM-III GAF scale scores from 90 to 1 are identical to 
those listed in the DSM-IV.   

The Board further notes that although many of the veteran's 
recorded symptoms are not specifically provided for in the ratings 
schedule, the symptoms listed at 38 C.F.R. § 4.130 are not 
intended to be an exclusive or exhaustive list of symptomatology 
which may be considered for a higher rating claim.  

Finally, the Board notes that the revised rating criteria for 
mental disorders became effective on November 7, 1996.  See 61 
Fed. Reg. 52,695 (1996) (codified at 38 C.F.R. § 4.130 (2003)).  

When regulations are changed during the course of the veteran's 
appeal, the presumption of non-retroactivity applies in the 
absence of expressed agency intent.  
Landgraf v. USI Film Products, 511 U.S. 244 (1994); VAOPGCPREC 7-
2003 (VA must give effect to the court's explanation of the 
prevailing law).  

As a general matter, regulations that liberalize the criteria for 
entitlement to compensation may be applied to pending claims 
because their effect would be limited to matters of prospective 
benefits.  VAOPGCPREC 7-2003.  Likewise, the 
effective date of benefits awarded pursuant to a liberalizing 
regulation may be no earlier than the effective date of the 
regulation.  38 U.S.C.A. § 5110(g).  

In contrast, the regulations that restrict the bases for 
entitlement to a benefit might have disfavored retroactive effects 
in pending claims and would not apply retroactively in determining 
a claimant's entitlement to benefits, absent expressed agency 
intent.  VAOPGCPREC 7-2003.  

Prior to November 7, 1996, schizophrenia was evaluated as 100 
percent disabling where the active psychotic manifestations were 
of such extent, severity, depth, persistence or bizarreness as to 
produce total social and industrial inadaptability.  With lesser 
symptomatology such as to produce severe impairment of social and 
industrial adaptability, the disability was rated at 70 percent.  
Considerable impairment of social and industrial adaptability was 
rated as 50 percent disabling.  Definite impairment of social and 
industrial adaptability was rated as 30 percent 
disabling.  38 C.F.R. Part 4, Codes 9203 (effective prior to 
November 7, 1996).  

Initially, the Board finds it necessary to illuminate that the 
veteran received a 100 percent schedular rating for the period 
June 18, 1988 through September 30, 1990.  He also received 100 
percent ratings for the following periods pursuant to 38 C.F.R. § 
4.29, for hospitalizations in excess of 21 days: December 20, 1990 
through January 31, 1991; September 25, 1992 through October 31, 
1992; February 4, 1993 through March 31, 1993; September 13, 1993 
through November 30, 1993; June 11, 1996 through July 31, 1996; 
and October 7, 1998 through October 31, 1998.  He was assigned a 
30 percent rating for the intervening periods.  The veteran has 
been assigned a 100 percent schedular rating from November 1, 
1998.  Thus, the issue now before the Board is entitlement to an 
increased evaluation for the period October 1, 1990 to November 1, 
1998.       

The medical evidence includes an April 1989 Social Security 
Disability Evaluation performed by West Augusta Psychology Center 
which concluded that he was not emotionally capable of returning 
to the job market at that time, but that he would benefit from 
some kind of training or additional rehabilitation.  An August 
1989 VA psychiatric evaluation in which the examiner stated that 
he found no evidence of any thought disorder at that time and that 
he could not understand why the veteran could not be working.  
This was reiterated in a September 1989 addendum.  However, a VA 
hospital summary for the period November 28, 1989 to December 7, 
1989 noted upon discharge that although the veteran was considered 
competent for VA purposes, he was unemployable at that time and 
for the foreseeable future.  

The Board notes that the veteran was awarded Social Security 
disability benefits in June 1990.  

A January 1991 letter from John G. Arena, Ph.D., at the 
Biofeedback and Psychophysiological Disorders Clinic in the 
Augusta VA Medical Center stated that the veteran had unusual 
perceptions and beliefs in the form of depressive, paranoid-like, 
and violent ideations and that the veteran chronically 
misinterpreted both his own and other people's thoughts, feelings, 
and behaviors.  He stated that, to date, the veteran's progress 
had been slow and that his prognosis was guarded.  

A VA hospital summary for the period December 20, 1990 to January 
11, 1991 stated that when he was initially seen the veteran had a 
depressed mood and dysphoric affect and that he admitted to 
auditory hallucinations, but denied visual hallucinations or 
homicidal or suicidal ideations.  During the course of 
hospitalization it was noted that his reality improved 
significantly.  The veteran continued to hear voices, but with 
much less intensity and frequency.  Upon discharge, the veteran 
denied having any suicidal or homicidal ideations.  It was noted 
that the veteran was considered to be competent for VA purposes, 
but unemployable.  

A February 1992 evaluation report from Dr. Arena noted that the 
veteran was a difficult diagnostic case.  From a prognostic 
perspective, it was stated that progress had been quite slow.  

A VA hospital summary for the period September 13, 1993 to 
November 4, 1993 listed a GAF score of 50.  The report stated that 
the veteran was unemployable at the time of discharge and that he 
was totally and permanently disabled due to his schizophrenia.  

A VA hospital summary for the period June 11, 1996 to July 5, 1996 
a diagnosis of schizophrenia, chronic paranoid type was noted and 
GAF scores of 35 and 40 were listed.  Mental status examination 
revealed a depressed mood and affect which was appropriate and 
anxious.  Thought processes showed an increase in loosening of 
associations.  He had no suicidal or homicidal ideation, but did 
have some poorly formed paranoid delusions.  During the course of 
his hospitalization his auditory hallucinations returned to 
baseline as did his paranoia.  The veteran was noted to be 
competent for VA purposes, but unemployable.  His prognosis was 
listed as poor.    

A January 1997 VA progress note stated that the veteran's affect 
was brighter but that he was still complaining of hearing voices 
at times. 

An August 1997 VA mental disorders examination report noted that 
upon examination, the veteran was alert and oriented to person, 
place, time and situation.  His affect was bright.  He did have 
some tangentiality and looseness of association in his speech.  He 
admitted to some auditory hallucinations and some mild paranoia.  
There were no suicidal or homicidal ideations.  The examiner 
stated that the veteran appeared to be an extremely high 
functioning individual.  He listed a current GAF score of 65, and 
of 70 for the past year.   

An October 1997 letter from Dr. Susan Haverstock at the Augusta VA 
Medical Center stated that while on any given day the veteran may 
have a fairly personable affect, he continued to have refractory 
paranoid delusions and auditory hallucinations.  She stated that 
he also continue to have a depressed mood and was unable to 
tolerate much stress.  She noted that he had been hospitalized in 
1996 due to mild to moderate family stressors and that during 
those times his thinking becomes quite loose.  She further stated 
that he was unable to have meaningful relationships with friends 
or members of the opposite sex and that she would regard him as 
completely unemployable due to the above and the veteran's 
resulting chaotic impulsive lifestyle.  

A March 1998 letter from Dr. Haverstock stated that she had been 
treating the veteran for the past few years for schizophrenia 
continuous paranoid type.  She stated that the veteran has never 
been able to maintain any kind of sustained gainful employment. 
She noted that he had very few friends and no relationships with 
the opposite sex.  She further stated that he was unreliable and 
unproductive in most areas of his life and that he had fixed 
paranoid delusions, impaired judgment, was unmotivated, suffered 
frequent depression, and his thought processes were concrete.  

A VA hospital summary for the period October 7, 1998 to October 
29, 1998 listed GAF scores of 35 and 40 and he was noted to be 
unemployable.  

The Board finds that the veteran's condition more nearly 
approximates total social and occupational impairment from the 
date of service connection.  In evaluating the evidence in this 
case, the Board notes that the veteran's GAF scores have ranged 
from 35 to 70.  Under DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL 
DISORDERS, revised in 1994, (DSM-IV) (and also in the DSM-III), a 
GAF range from 61 to 70 is indicative of some mild symptoms (e.g., 
depressed mood and mild insomnia) or some difficulty in social, 
occupational, or school functioning (e.g., occasional truancy, or 
theft within the household), but generally functioning pretty 
well, has some meaningful interpersonal relationships.  A GAF 
range from 51 to 60 is indicative of moderate symptoms (e.g. flat 
affect and circumstantial speech, occasional panic attacks) or 
moderate difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers or co-workers).  A GAF 
range of 41 to 50 is indicative of serious symptoms (e.g. suicidal 
ideation, severe obsessional rituals, frequent shoplifting) or any 
serious impairment in social, occupational, or school functioning 
(e.g. no friends, unable to keep a job).  A GAF range of 31 to 40 
is indicative of some impairment in reality testing or 
communication (e.g., speech is at times illogical, obscure, or 
irrelevant) or major impairment in several areas, such as work or 
school, family relations, judgment, thinking, or mood (e.g., 
depressed man avoids friends, neglects family, and is unable to 
work; child frequently beats up younger children, is defiant at 
home, and is failing at school).  

The evidence, although conflicting at times, demonstrates overall 
that, due to his schizophrenia, paranoid type, the veteran has 
almost no social relationships and, additionally, that the 
severity of his schizophrenia symptoms has been shown to severely 
affect his industrial relationships to the point of total 
impairment.  The 1990-1991, 1993, 1996, and 1998 VA hospital 
summaries all concluded that the veteran was unemployable.  In 
addition, Dr. Haverstock's October 1997 letter stated that the 
veteran was unable to have meaningful relationships with friends 
or members of the opposite sex, stating further that she regarded 
him as completely unemployable.  Her March 1998 letter stated that 
he was unreliable and unproductive in most areas of his life.     

The Board notes that some of the veteran's symptoms are different 
from, but consistent with those enumerated in the rating criteria 
for a 100 percent rating under 38 C.F.R. § 4.130.  The United 
States Court of Appeals for Veterans Claims in Mauerhan v. 
Principi, 16 Vet. App. 436, 442 (2002), noted the "such symptoms 
as" language in the rating criteria under 38 C.F.R. § 4.130 and 
held that "the use of the term "such as" demonstrates that the 
symptoms after that phrase are not intended to constitute an 
exhaustive list, but rather are to serve as examples of the type 
and degree of the symptoms, or their effects, that would justify a 
particular rating.  Accordingly, any suggestion that the Board was 
required, in complying with the regulation, to find the presence 
of all, most, or even some, of the enumerated symptoms is 
unsupported by a reading of the plain language of the regulation".   
    
Based on the foregoing, and resolving reasonable doubt in the 
veteran's favor, the Board concludes that the veteran's paranoid 
schizophrenia has more nearly resulted in total social and 
occupational impairment for the period October 1, 1990 to November 
1, 1998.  The evidence shows that the service-connected 
schizophrenia produces total social and industrial inadaptability 
which warrants a 100 percent rating under the old criteria and, 
further, the total occupational and social impairment would also 
warrant a 100 percent rating under the new criteria.  38 C.F.R. 
Part 4, Code 9203.  The Board, therefore, grants a 100 percent 
schedular rating for paranoid schizophrenia for that period.  


ORDER

A 100 percent schedular evaluation for paranoid schizophrenia for 
the period October 1, 1990 to November 1, 1998, is granted, 
subject to the regulations governing the payment of monetary 
awards.  



	                        
____________________________________________
	C.W. SYMANSKI	
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or 
Board) is the final decision for all issues addressed in the 
"Order" section of the decision.  The Board may also choose to 
remand an issue or issues to the local VA office for additional 
development.   If the Board did this in your case, then a "Remand" 
section follows the "Order."  However, you cannot appeal an issue 
remanded to the local VA office because a remand is not a final 
decision. The advice below on how to appeal a claim applies only 
to issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not 
need to do anything.  We will return your file to your local VA 
office to implement the BVA's decision.  However, if you are not 
satisfied with the Board's decision on any or all of the issues 
allowed, denied, or dismissed, you have the following options, 
which are listed in no particular order of importance: 
* Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
* File with the Board a motion for reconsideration of this 
decision
* File with the Board a motion to vacate this decision 
* File with the Board a motion for revision of this decision based 
on clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to 
also: 
* Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a 
motion to vacate, or a motion for revision based on clear and 
unmistakable error with the Board, or a claim to reopen at the 
local VA office.  None of these things is mutually exclusive - you 
can do all five things at the same time if you wish.  However, if 
you file a Notice of Appeal with the Court and a motion with the 
Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the 
Court before you file a motion with the BVA, the BVA will not be 
able to consider your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 
days from the date this decision was mailed to you (as shown on 
the first page of this decision) to file a Notice of Appeal with 
the United States Court of Appeals for Veterans Claims.  If you 
also want to file a motion for reconsideration or a motion to 
vacate, you will still have time to appeal to the Court.  As long 
as you file your motion(s) with the Board within 120 days of the 
date this decision was mailed to you, you will then have another 
120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  
You should know that even if you have a representative, as 
discussed below, it is your responsibility to make sure that your 
appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans 
Claims?  Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure 
for filing a Notice of Appeal, the filing fee (or a motion to 
waive the filing fee if payment would cause financial hardship), 
and other matters covered by the Court's rules directly from the 
Court. You can also get this information from the Court's web site 
on the Internet at www.vetapp.uscourts.gov, and you can download 
forms directly from that website.  The Court's facsimile number is 
(202) 501-5848. 

To ensure full protection of your right of appeal to the Court, 
you must file your Notice of Appeal with the Court, not with the 
Board, or any other VA office. 

How do I file a motion for reconsideration? You can file a motion 
asking the BVA to reconsider any part of this decision by writing 
a letter to the BVA stating why you believe that the BVA committed 
an obvious error of fact or law in this decision, or stating that 
new and material military service records have been discovered 
that apply to your appeal. If the BVA has decided more than one 
issue, be sure to tell us which issue(s) you want reconsidered. 
Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA FORM
JUN 2003 (RS) 
 4597
Page 1
CONTINUED


Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the 
BVA to vacate any part of this decision by writing a letter to the 
BVA stating why you believe you were denied due process of law 
during your appeal. For example, you were denied your right to 
representation through action or inaction by VA personnel, you 
were not provided a Statement of the Case or Supplemental 
Statement of the Case, or you did not get a personal hearing that 
you requested. You can also file a motion to vacate any part of 
this decision on the basis that the Board allowed benefits based 
on false or fraudulent evidence.  Send this motion to the address 
above for the Director, Management and Administration, at the 
Board.  Remember, the Board places no time limit on filing a 
motion to vacate, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis 
of clear and unmistakable error? You can file a motion asking that 
the Board revise this decision if you believe that the decision is 
based on "clear and unmistakable error" (CUE).  Send this motion 
to the address above for the Director, Management and 
Administration, at the Board. You should be careful when preparing 
such a motion because it must meet specific requirements, and the 
Board will not review a final decision on this basis more than 
once. You should carefully review the Board's Rules of Practice on 
CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on 
filing a CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to 
reopen your claim by simply sending them a statement indicating 
that you want to reopen your claim.  However, to be successful in 
reopening your claim, you must submit new and material evidence to 
that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always 
represent yourself in any claim before VA, including the BVA, but 
you can also appoint someone to represent you.  An accredited 
representative of a recognized service organization may represent 
you free of charge.  VA approves these organizations to help 
veterans, service members, and dependents prepare their claims and 
present them to VA. An accredited representative works for the 
service organization and knows how to prepare and present claims. 
You can find a listing of these organizations on the Internet at: 
www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is 
not a lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than 
before VA, then you can get information on how to do so by writing 
directly to the Court.  Upon request, the Court will provide you 
with a state-by-state listing of persons admitted to practice 
before the Court who have indicated their availability to 
represent appellants.  This information is also provided on the 
Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for 
a claim involving a home or small business VA loan under Chapter 
37 of title 38, United States Code, attorneys or agents cannot 
charge you a fee or accept payment for services they provide 
before the date BVA makes a final decision on your appeal. If you 
hire an attorney or accredited agent within 1 year of a final BVA 
decision, then the attorney or agent is allowed to charge you a 
fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the 
Court.  VA cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or 
agent may charge you a reasonable fee for services involving a VA 
home loan or small business loan.  For more information, read 
section 5904, title 38, United States Code. 

In all cases, a copy of any fee agreement between you and an 
attorney or accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion 
asking the Board to do so. Send such a motion to the address above 
for the Office of the Senior Deputy Vice Chairman at the Board. 


VA FORM
JUN 2003 (RS) 
 4597
Page 2



